IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                         December 13, 2002 Session

        FRANCES B. JONES EX REL. NELL HAMPTON v. LaFOLLETTE
                          NURSING HOME

                          Appeal from the Circuit Court for Campbell County
                             No. 11787     Conrad Troutman, Jr., Judge

                                          FILED FEBRUARY 4, 2003

                                        No. E2002-01183-COA-R3-CV


Frances B. Jones, on behalf of her mother, Nell Hampton, sues LaFollette Nursing Home, alleging
Ms. Hampton was entitled to damages for improper care given to her while a resident patient
there.1 The Trial Court granted a summary judgment in favor of the Nursing Home upon finding that
Ms. Hampton’s claim was barred by the applicable statutes of limitations and that she introduced no
proof to rebut the Nursing Home’s proof that they met the appropriate standard of care in ministering
to Ms. Hampton. We dismiss the appeal.


        Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Circuit Court Dismissed;
                                     Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., JJ., joined.

Frances B. Jones, Pro Se2

W. Mitchell Cramer, Knoxville, Tennessee, for the Appellee, LaFollette Nursing Home



                                                       OPINION

         1
                 It does not appear from the record that Ms. Hampton is incompetent, and we question whether her
daughter may pursue a claim on her behalf. However, bec ause no question is raised as to this, we will notice it no further.


         2
                  Ms. Hampton was represented at trial by counsel, who subsequently withdrew as such by notice dated
November 20, 2001, and filed on November 26, 2001. Her counsel presumably would have been in a position to advise
Ms. Jone s how to pro ceed at any time within the 3 0-day perio d allowed under Te nn.R.App .P. 4 fo r an ap peal.
       Post-oral argument in this Court, Ms. Jones filed a motion seeking to supplement her oral
argument on behalf of her mother. We grant the motion insofar as the record sustains the facts
contained therein.

        The order by the Trial Court dismissing Ms. Hampton’s suit was entered on October 10,
2001. Thereafter, Ms. Jones requested an additional 30 days “in which to appeal the above cause
or take other appropriate action.” Responding to the motion, the Trial Court granted Ms. until
December 6, 2001, “to determine how to proceed in this case.” On November 26, 2001, Ms. Jones
requested an additional 30 days within which “to appeal the above cause or take other appropriate
action.” The second request for additional time was denied by order of the Trial Court filed on May
2, 2002, whereupon a notice of appeal was filed on May 17, 2002, which purports to appeal the
judgment denying the second request for additional time filed on May 2, 2002.

        Under Tennessee jurisprudence the 30-day period set out in Tenn.R.App.P. 4 is mandatory
and jurisdictional. American Steinwinter v. American Steinwinter, 964 S.W.2d 569 (Tenn. Ct. App.
1997).

       In light of the foregoing, we dismiss the appeal and remand the case for collection of costs
below. Costs of appeal are adjudged against Ms. Jones and Ms. Hampton.



                                             _________________________________________
                                             HOUSTON M. GODDARD, PRESIDING JUDGE




                                               -2-